       Case 1:18-cv-03807-JMS-MPB Document 42 Filed 08/05/19 Page 1 of 1 PageID #: 640
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court            Southern District of Indiana - Indianapolis                       on the following
      ✔ Trademarks or
      G                       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       1:18-cv-3807                        7/3/201                               Southern District of Indiana - Indianapolis
PLAINTIFF                                                                    DEFENDANT
 INSPIRE COMMERCE, INC.                                                        ENVISTA, LLC; ENVISTA INTERACTIVE SOLUTIONS,
                                                                               LLC dba ENSPIRE COMMERCE; RETAILPOINT II, LLC
                                                                               dba RETAILPOINT

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 4,344,942                                 6/4/2013                   INSPIRE COMMERCE, INC.

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   X
                                                                                                                     G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT

    Stipulation of Dismissal with prejudice acknowledged on 07/30/2019.



CLERK                                                        (BY)
                                                             (B   DEPUTY
                                                              BY) DE     CLERK
                                                                   EPUTY C LERK                                         DATE
                                                                                                                               8/05/201

                                       this
Copy 1—Upon initiation of action, mail thi          Director
                                         is copy to Dire
                                                       ector Copy 3—Upon       termination
                                                                             n termi                                    Director
                                                                                  m nation of action, mail this copy to D
Copy 2—Upon filing document adding patent(s), mail th this
                                                       his copyy to Director Copy 4—Case file copy
